Opinion by
Mb,. Justice Mitchell,
The defendant had erected a temporary platform on the sidewalk in front of his property for the purpose of taking down a wall condemned by the building inspectors. In so doing he was bound to take all reasonable precautions against injuries to persons lawfully using the footwalk, but that was the measure of his duty. He was not bound to anticipate that the plaintiff would attempt a dangerous trespass by jumping on a moving train just at the edge of his platform. The evidence failed to show any negligence on the part of the defendant, and the non-suit was therefore properly ordered.
Judgment affirmed.